 

Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

NEUROTROPE, INC.

2013 EQUITY INCENTIVE PLAN

 

 

THIS AMENDMENT NO. 1 TO THE NEUROTROPE, INC. 2013 EQUITY INCENTIVE PLAN (this
“Amendment”) is made and adopted by Neurotrope, Inc. (the “Company”), effective
as of July 23, 2014 (the “Effective Date”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Neurotrope Inc. 2013 Equity Incentive Plan (the “2013 Plan”).

 

WHEREAS, the Company adopted the 2013 Plan to attract and retain the best
available personnel for positions of substantial responsibility, to provide
incentives to individuals who perform services for the Company, and to promote
the success of the Company’s business; and

 

WHEREAS, the 2013 Plan currently provides for the granting to officers, key
employees, consultants and directors of stock options and other equity incentive
awards with respect to an aggregate of 7,000,000 shares of the Company’s common
stock, $0.001 par value per share (“Common Stock”); and

 

WHEREAS, the Company desires to amend the 2013 Plan to increase the maximum
number of shares of Common Stock that may be awarded and sold under the 2013
Plan to Ten Million (10,000,000); and

 

WHEREAS, the Company desires to amend the 2013 Plan to limit the number of
shares of Common Stock underlying equity compensation awards that each director
of the Company can receive for director services (it being understood that such
limitation shall not apply to any awards to a person for service to the Company
in any other capacity) ; and

 

WHEREAS, as of the Effective Date, the Company’s Board of Directors has approved
this Amendment.

 

NOW, THEREFORE, the Company hereby amends the 2013 Plan, as of the Effective
Date, as follows:

 

1.Section 3(a) of the 2013 Plan is hereby deleted and replaced with the
following:

 

“3(a)      Subject to the provisions of Section 14 hereof, the maximum number of
Shares that may be awarded and sold under the Plan is Ten Million (10,000,000)
Shares. The Shares may be authorized, but unissued, or reacquired Common Stock.”

 



 

 

 

2.A new Section 6(a)(iii) is hereby added to the 2013 Plan which will read as
follows:

 

“(iii)      The maximum aggregate number of Shares underlying Awards made to
each director of the Company (only with respect to such director’s service as a
director of the Company) is limited to an aggregate of 1,000,000 Shares, except
to the extent that the aggregate amount of Awards held by a director (for
service as a director) as of the Effective Date of this Amendment exceeds such
amount as a result of the actions taken by the Administrator prior to and on the
Effective Date (including the grant of Options to certain directors on the
Effective Date).”

 

3.In all other respects, the provisions of the 2013 Plan are hereby ratified and
confirmed, and they shall continue in full force and effect.

 

 

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company hereby executes and adopts this Amendment No. 1
to the Neurotrope, Inc. 2013 Equity Incentive Plan this 23rd day of July, 2014.

 

 



NEUROTROPE, INC.             By:   /s/ Robert Weinstein       Name:   Robert
Weinstein       Title:   Chief Financial Officer

 

 

 

 